UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

LAYNE AUCOIN CIVIL ACTION

VERSUS

ANDREW CUPIL ET AL. NO.: 16-373-BAJ-RLB
ORDER

Layne Aucoin moves the Court to certify for immediate appeal its ruling on his
motion to amend judgment. (Doc. 93). He argues that a ruling from the United States
Court of Appeals for the Fifth Circuit as to the applicability of Heck v. Humphrey, 512

U.S. 477 (1994), would expedite this litigation.

The Court may certify an interlocutory order for immediate appeal if it finds
that (1) the order involves a controlling question of law as to which there is
substantial ground for difference of opinion,” and (2) “an immediate appeal from the
order may materially advance the ultimate termination of the litigation.” 28 U.S.C.
§ 1292(b). Interlocutory appeals are “exceptional”; they “do not lie simply to determine
the correctness of a ruling.” Clark-Dietz and Associates-Engineers, Inc. v. Basic Const.

Co., 702 F.2d 67, 68 (5th Cir. 1983) (Rubin, J.).

Aucoin fails to make the showing § 1292(b) requires. He merely quotes the
statute, complains that he will be prejudiced if he is compelled to litigate this case to

judgment, and declares that certification is appropriate.

1
Accordingly,

IT IS ORDERED that Plaintiff Layne Aucoin’s Motion to Certify (Doc. 93)

for immediate appeal is DENIED.

Baton Rouge, Louisiana, this om, May, 2019.

Ag Sf —

JUDGE BRIANAJACKSON
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA
